15. Green Paper: Diplomatic and consular protection of Union citizens (vote)
- Report: Ioannis Varvitsiotis
- Before the vote:
rapporteur. - (EL) Madam President, I feel I must thank the three shadow rapporteurs, Mrs Kaufmann, Mr Moreno Sánchez and Mr Guardans Cambó, for the close and extensive cooperation we have had, and all the Members of the Commission for accepting my arguments.
The large majority by which the Commission accepted my report shows that the Member States must lay aside their petty objections and take action soon, so that this Green Paper can become a reality, a legislative instrument which will help all the citizens of the Union.